Citation Nr: 0404830	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for recurrent dermatitis, currently evaluated as 
10 percent disabling. 

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of bilateral plantar wart 
removal.

3.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for vasomotor rhinitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, assigned the 
noncompensable evaluations for the claimed disorders.  A 10 
percent evaluation was assigned for recurrent dermatitis 
pursuant to a July 2002 decision review officer ruling.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The recurrent dermatitis disability is not greater than 
eczema with exfoliation, exudation or itching, involving an 
exposed surface or extensive area or 20 percent or more, of 
the entire body, or 20 percent or more, of exposed areas 
affected, or; that requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period and without constant exudation or 
itching, extensive lesions, or marked disfigurement.  


3.  Residuals of bilateral plantar warts are reflected by a 
"very small plantar wart" on the middle of the ball of the 
left foot, controlled with "occasional scraping" with a 
blade or pumice stone and causing minimal pain.

4.  Vasomotor rhinitis is reflected by the absence of nasal 
obstruction or polyps.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent disabling for recurrent dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.118, Diagnostic Codes 7806, 7817. (Prior to and 
from August 30, 2002).

2.  The criteria for entitlement to an initial evaluation of 
10 percent, but no higher, for residuals of plantar wart have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Code 5284, §  4.118, Diagnostic 
Codes 7804, 7806, 7819, 5284. (Prior to and from August 30, 
2002).

3.  The schedular criteria for a compensable rating for 
vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2003); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in July 2001 as well as the 
Statement of the Case of July 2002.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertains to increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

Dermatitis

In service, the veteran was diagnosed with skin disorders on 
several occasions, variously characterized such as contact 
dermatitis and tines versicolor.  A skin disorder, 
characterized as an allergic reaction to insect bites, was 
diagnosed in April 2000.  

VA treatment records also note reaction to insect bites and 
reflect occasional treatment of the veteran's skin disorder 
with topical and oral medications such as ascorbic acid, 
tetracycline and antihistamines.  

The examiner who conducted the VA examination of January 2002 
noted the veteran's propensity for skin reaction to insect 
bites.  Examination noted multiple hyperpigmented lesions on 
the back of the neck and forearms, with macules, papules and 
two very small pustules.  Diagnosis was recurrent dermatitis.  
The Board notes the veteran has submitted photographs, 
presumably during an exacerbation, which fail to demonstrate 
excoriations that would be consistent with constant itching.  
The absence of scars and rashes on the head and face was 
documented in an August 2002 private medical examination.

The rating criteria for evaluating the disability at issue 
changed on August 30, 2002, during the pendency of this 
appeal.  Under the old criteria, dermatitis exfoliativa is 
designated under Diagnostic Code 7817 and is to be rated as 
eczema under Diagnostic Code 7806.  A 10 percent rating is 
warranted under Code 7806 for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is provided for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Unde the new criteria for Diagnostic Code 7806, a 10 percent 
rating is provided for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; that requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
provided for pathology that is 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; that 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks o 
more, but not constantly, during the past 12-month period.  
More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

In this case, the Board considers the evidence adequate in 
that it presents a longitudinal view of the skin disorder.  
However, the evidence does not demonstrate disability in 
excess of the currently assigned 10 percent disability 
evaluation under either the old or the new rating criteria.  
Under the new criteria, the affected area is not so large so 
as to warrant an evaluation in excess of 10 percent, and the 
use of systemic therapy is not indicated in the medical 
records since the claim was filed.  The Board also notes that 
itching is not consistently reported in a clinical setting 
and, in accordance with, the photographs submitted by the 
veteran, examination and treatment records do not reflect 
excoriations consistent with constant itching.  Although the 
veteran has asserted that his skin condition causes constant 
itching, in light of the foregoing medical record and also 
since the record reflects that the skin pathology is 
precipitated by insect bites such a characterization as 
"constant" would have to be somewhat overstated.  Under the 
old criteria, the preponderance of the evidence is against 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Accordingly, the preponderance of the 
evidence is against an increased rating.  

Plantar Warts

Plantar warts appeared in service and were removed.  There 
has been no recurrence on the right foot.  On VA examination 
in January 2002,  a "very small plantar wart" was 
appreciated in the middle of the ball of the left foot.  The 
examiner calculated the size as no more than .5 centimeter in 
diameter.  The veteran reported that he controlled the 
condition with "occasional scraping" with a blade or pumice 
stone.  The examiner characterized the condition as causing 
minimal pain.  No gait disturbance was reported.  Outpatient 
treatment records are essentially silent as to the claimed 
disorder.  

The veteran's plantar wart may be rated under Diagnostic Code 
5284 for foot injuries or Diagnostic Code 7819 for new, 
benign skin growths.  Under Diagnostic Code 5284, 10 percent 
rating is appropriate for "moderate" foot injuries, a 20 
percent rating is appropriate if such foot injuries are 
"moderately severe," and a 30 percent rating is available for 
"severe" foot injuries.  In this case a moderate foot injury 
is not demonstrated or approximated.

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for new, benign skin growths were to be rated as analogous to 
scars, disfigurement, etc., using the criteria for eczema 
under Code 7806.  Under Diagnostic Code 7806, a 10 percent 
rating will be assigned if there is exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating applies if there is exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is assigned if there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7819.  A 10 percent rating for a superficial, tender and 
painful scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

The current version of the Ratings Schedule provides that 
under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as disfigurement of the head face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  Under Diagnostic Code 7800, Note (1), the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under Diagnostic Code 7801 for scars, other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent rating is warranted for area or areas exceeding 6 
square inches (39 sq. cm.) and a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).  Diagnostic Code 7802, for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, a 10 percent rating is designated where the 
affected area or areas is of 144 square inches (929 sq. cm.) 
or greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, a 10 percent evaluation is 
provided where the scars are superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, a 10 percent rating is provided 
for scars that are superficial but painful on examination.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)

Although the veteran has claimed that he must trim the wart 
very frequently, the Board considers the scarcity of 
complaints in outpatient treatment records together with his 
representations made to the VA examiner more probative as to 
the fact that the condition only requires "occasional 
scraping".  Nevertheless, Board considers the 
characterization of the wart on the veteran's left foot by 
the VA examiner as causing minimal pain sufficient to warrant 
assignment of a 10 percent rating pursuant to Diagnostic Code 
7804 since the initiation of the claim.  However, in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition under any other Diagnostic 
Code, the preponderance of the evidence is against any higher 
rating. 

Vasomotor Rhinitis

The veteran was seen for sinus congestion in service on 
several congestions.  On VA examination in January 2002, the 
veteran reported that he suffered from a runny and stuffed up 
nose, which symptoms were worse in winter, but the symptoms 
were helped significantly by nasal steroid spray.  He also 
reported prior sinusitis, treated by antibiotics in the past.  
The examination revealed normal nasal passages and the 
absence of then current symptoms, including the absence of 
significant mucus accumulation.  Diagnosis was vasomotor 
rhinitis, probably allergic in nature with occasional sinus 
infection.  

A private examination from August 2002 documented a clear 
nasopharynx, swollen mucosa, normal nasal septum, inferior 
turbinates and external nose without masses. 

Under Diagnostic Code 6522 allergic rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side is assigned 
an evaluation of 10 percent.  Allergic rhinitis with polyps 
warrants assigned 30 percent.  That Diagnostic Code does not 
provide for a noncompensable disability evaluation.  However, 
in every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran has also been diagnosed with sleep apnea, which 
he appears to assert is the same as or connected with his 
service connected rhinitis.  However, the veteran's opinion 
as to medical matters, no matter how sincere, is without 
probative value because he, as a lay person, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board notes that no 
medical professional has made such an association.  

The Board observes the absence of nasal obstruction or polyps 
on examinations.  After consideration of all of the evidence, 
the Board finds that the preponderance of the evidence is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) 
(the benefit of the doubt rule applies only when the positive 
and negative evidence renders a decision "too close to 
call"). 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for recurrent dermatitis 
is denied. 

Entitlement to a 10 percent evaluation for residuals of 
bilateral plantar wart is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to the assignment of a higher (compensable) 
disability evaluation for vasomotor rhinitis is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



